UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):May 5, 2011 LEE ENTERPRISES, INCORPORATED (Exact name of Registrant as specified in its charter) Commission File Number 1-6227 Delaware (State of Incorporation) 42-0823980 (I.R.S. Employer Identification No.) 201 N. Harrison Street, Davenport, Iowa52801 (Address of Principal Executive Offices) (563) 383-2100 Registrant’s telephone number, including area code Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01. Regulation FD Disclosure. Pursuant to Regulation FD, Lee Enterprises, Incorporated (the “Company”) hereby discloses a letter from Mary E. Junck, the Company’s Chairman, President and Chief Executive Officer, to its stockholders discussing, among other matters, the Company’s withdrawal of itsplans to privately offer $680 million of first priority lien senior secured notes due in 2017, $375 million of second priority lien senior secured notes due in 2018 and up to 8,928,175 shares of its common stock, $2.00 par value.A copy of the letter is furnished as Exhibit 99.1 to this Form 8-K and information from the letter is hereby incorporated by reference.The information in this report shall not be treated as filed for purposes of the Securities Exchange Act of 1934, as amended. Item9.01. Financial Statements and Exhibits. (d) Exhibits Letter to the stockholders of Lee Enterprises, Incorporated from its Chairman, President and Chief Executive Officer dated May 5, 2011 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. LEE ENTERPRISES, INCORPORATED Date:May 5, 2011 By: Carl G. Schmidt Vice President, Chief Financial Officer, and Treasurer 2 INDEX TO EXHIBITS Exhibit No. Description Letter to the stockholders of Lee Enterprises, Incorporated from its Chairman, President and Chief Executive Officer dated May 5, 2011 3
